Citation Nr: 1008132	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Providence, Rhode Island.

The Veteran appeared at a Board hearing in December 2008 via 
video conference before the undersigned Veterans Law Judge. A 
transcript of the hearing testimony is associated with the 
claims file.  

In a decision dated in February 2009, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
September 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in September 2009, 
the Court granted the Motion, vacated the February 2009 Board 
decision in pertinent part, and remanded the case to the 
Board for further appellate review consistent with the 
Motion.

The appeal is REMANDED to the VARO.  VA will notify the 
Veteran if further action is required.


REMAND

Service personnel records note the Veteran's assignment 
aboard the USS Nicholas from February 1969 to January 1970.  
Documentation in the claims file notes the USS Nicholas 
conducted operations in the waters of Vietnam in August 1969, 
the month and year noted in the Veteran's service personnel 
records he was authorized wear of the Vietnam Service Medal.

One of the Veteran's claimed stressors is that, over a 45-day 
period between July and August 1969, the USS Nicholas 
conducted operations in support of combat ashore, the vessel 
faced the constant threat of Viet Cong attempting to swim to 
the vessel from ashore and attach plastic explosives to the 
hull.  The Veteran asserts he and other sailors would throw 
hand grenades into the water to discourage those efforts.

The RO requested the U. S. Army and Joint Services Records 
Research Center (JSRRC) to research the deck logs of the USS 
Nicholas, but not for the claimed stressor noted above.  The 
Motion notes the parties agreed that not requesting a search 
for that claimed stressor constituted a failure to assist the 
Veteran.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall request the JSRRC to 
again search deck logs and all pertinent 
ship histories for the USS Nicholas for 
the period from July 1 through August 31, 
1969, for entries related to any enemy 
surface attacks against the vessel, to 
include from enemy swimmers, and the 
crew's action to repel any attacks noted.

2.  Thereafter, the RO must review the 
claims file and ensure that the foregoing 
development action, as well as any other 
development that may be in order, has been 
conducted and completed in full.

3.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send the appellant and 
his representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


